            Case 1:19-cv-01278-RBW Document 77 Filed 04/27/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JASON LEOPOLD, BUZZFEED, INC.       )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )                Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.,                    )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK, INC.,           )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )                Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION                       )
                                    )
                  Defendant.        )
___________________________________ )


                                   JOINT STATUS REPORT

       Pursuant to the Court’s April 15, 2020, Minute Order, Plaintiffs Jason Leopold and

BuzzFeed, Inc.; Plaintiff Cable News Network, Inc. (“CNN”); and Defendant U.S. Department

of Justice (“DOJ”), hereby submit this Joint Status Report in this consolidated Freedom of

Information Act (“FOIA”) case. In that Minute Order, the Court ordered the parties to confer

and “file a joint status report proposing a schedule governing further proceedings in this case.”

       I.       Defendant’s Statement

       Defendant provides the following update as to the impact on FOIA processing operations

as a result of the ongoing pandemic. The Federal Bureau of Investigation (“FBI”), and,
         Case 1:19-cv-01278-RBW Document 77 Filed 04/27/20 Page 2 of 5



specifically, the Record/Information Dissemination Section (“RIDS”), is primarily responsible

for processing and producing the non-exempt portions of the FD-302s to Plaintiffs. RIDS

employees were designated as not mission-critical and were sent home as of March 17, 2020.

Decl. of David Hardy ¶ 13 (Apr. 24, 2020). Based on its assessment of the current

circumstances, RIDS management has determined that RIDS “can safely resume FOIA

operations in a limited fashion and will do so as of April 29, 2020.” Id. ¶ 17. RIDS’s operations

will be limited in order to practice social distancing and to take into account the inability of

certain employees to return to work. See id. ¶¶ 17–19. Specifically, “[t]o maximize social

distancing, no more than 1/3 of RIDS employees will be permitted to work on any given day,”

and three teams of employees will rotate their work days (i.e., Team A will work on Wednesday,

April 29, Team B on Thursday, April 30, Team C on Friday, May 1, and then Team A again on

Monday, May 4 and so on). Id. ¶ 18. In addition to this rotating schedule, approximately “15%

of the workforce has self-identified as being higher risk for severe illness” and “will remain on

administrative leave at this time.” Id. ¶ 19. And employees who are sick may not return to work

until they have been fever- and cough-free for 24 hours. Id. Finally, other employees will be

unable to return to work because “schools and day care facilities are closed.” Id. Accordingly,

“while RIDS will be resuming FOIA operations on April 29, it will be in a limited fashion given

the limitations necessitated by social distancing and other health and safety measures.” Id. ¶ 21.

       Based on these representations from FBI regarding its operating status and the developing

situation concerning the pandemic’s effect on governmental operations, Defendant respectfully

requests that the parties file another joint status report in 30 days (on May 27, 2020), to address

the operating status of RIDS and propose a schedule governing further proceedings in the case.

During this 30-day period, RIDS’s goal is to process at least some pages in each of its



                                                  2
         Case 1:19-cv-01278-RBW Document 77 Filed 04/27/20 Page 3 of 5



approximately 100 pending cases in litigation, including some pages of the FD-302s at issue in

this case. Because the RIDS employees have not yet returned to work, the FBI is unable to

provide an estimate at this time as to the number of pages of FD-302s RIDS will be able to

process in the month of May. The FBI proposes that it release any non-exempt portions of any

processed FD-302s to Plaintiffs on June 1, 2020.

       II.     Plaintiffs’ Statement

       Plaintiffs CNN, Leopold and BuzzFeed understand that it will take the DOJ time to

resume full compliance with the Court’s Order of February 5, 2020 [Dkt. 60] in light of the

resumption of RIDS operations. Plaintiffs, however, believe the Court should order the FBI to

resume processing and producing the FD-302 reports as provided in that order to ensure, to the

greatest extent possible, that this information, which is of critical importance to voters in the

November Presidential election, is produced in full by October 2020. Plaintiffs therefore

disagree that the FD-302 reports that the Court has ordered processed and produced in this case

should be processed in the same manner as all other requests included in other pending FOIA

litigation against the FBI. Indeed, the FBI has acknowledged to this Court that expedited

treatment “is an ordering mechanism, allowing certain FOIA requesters to jump to a faster

processing queue” than other requesters. [Dkt. 58 at 7.]

       Plaintiffs therefore propose that the Court order the FBI to report to Plaintiffs, within 10

business days: (1) the total estimated pages per month FBI believes it will be able to process and

an explanation of how it arrived at that estimate; and (2) a list identifying the case name and

court-ordered production rate for all FOIA requests in pending litigation that are being processed

as expedited requests, as the Court similarly required in its Order of January 13, 2020 [Dkt. 53 at




                                                  3
         Case 1:19-cv-01278-RBW Document 77 Filed 04/27/20 Page 4 of 5



3]. This will enable the parties to better confer, and if necessary, seek the Court’s assistance with

respect to the further schedule.

       Plaintiffs further propose that the parties then confer and submit a Joint Status Report on

May 15, 2020, with their proposals for processing in this case beginning on July 1, 2020. In the

meantime, FBI should process the request to the best of its ability as FBI has proposed.



Dated: April 27, 2020                         Respectfully submitted,



                                                /s/ Charles D. Tobin
                                             Charles D. Tobin (D.C. Bar No. 455593)
                                             tobinc@balladspahr.com
                                             Matthew E. Kelley (D.C. Bar No. 1018126)
                                             kelleym@ballardspahr.com
                                             BALLARD SPAHR LLP
                                             1909 K Street, NW
                                             Washington, D.C. 20006-1157
                                             T: (202) 661-2200
                                             F: (202) 661-2299
                                             Counsel for Cable News Network, Inc.

                                              /s/ Matthew V. Topic
                                             Matthew Topic
                                             (E-Mail: foia@loevy.com)
                                             LOEVY & LOEVY
                                             311 N. Aberdeen, Third Floor
                                             Chicago, Illinois 60607
                                             Tel.: (312) 243-5900
                                             Fax: (312) 243-5902
                                             DC Bar No. IL0037
                                             Counsel for Leopold and BuzzFeed, Inc.

                                              ETHAN P. DAVIS
                                              Principal Deputy Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director

                                              /s/ Courtney D. Enlow
                                              COURTNEY D. ENLOW (N.C. Bar No. 46578)

                                                 4
Case 1:19-cv-01278-RBW Document 77 Filed 04/27/20 Page 5 of 5



                           Trial Attorney
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W., Room 12012
                           Washington, D.C. 20005
                           Telephone: (202) 616-8467
                           Facsimile: (202) 616-8470
                           courtney.d.enlow@usdoj.gov

                           Counsel for the Defendant




                              5
